354 F.3d 1133
Frank REGULA, Plaintiff-Appellant,v.DELTA FAMILY-CARE DISABILITY SURVIVORSHIP PLAN, Defendant-Appellee.
No. 98-55853.
United States Court of Appeals, Ninth Circuit.
January 20, 2004.

Lawrence D. Rohlfing, Esq., Rohlfing Law Firm, Santa Fe Springs, CA, for Plaintiff-Appellant.
Hunter R. Hughes, Esq., Rogers & Hardin, Atlanta, GA, for Defendant-Appellee.
Daly D.E. Temchine, Esq., Epstein, Becker and Green, Washington, DC, J. Christopher Collins, Esq., Unumprovident Corporation, Portland, ME, Mark E. Schmidke, Esq., Hoeppner Wagner & Evans LLP, Valparaiso, IN, for Amicus.
Before B. FLETCHER, D.W. NELSON, and BRUNETTI, Circuit Judges.

ORDER

1
In light of the Supreme Court's decision in Black & Decker v. Nord, 538 U.S. 822, 123 S. Ct. 1965, 155 L. Ed. 2d 1034 (2003), we vacate our opinion, 266 F.3d 1130 (9th Cir.2001), and reinstate the judgment of the district court.